Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 3/14/2022, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record LaFata et al (“LaFata”, US 20160014373, from PTO-892 dated 8/31/2021) in view of Jones et al (“Jones”, US 20110270923, from IDS dated 12/3/2020) does not teach a method for enabling users to participate in a network conferencing session, the method comprising: establishing a first independent network connection between a first user device and a remote computer system on which the network conferencing session is hosted, wherein the first user device has a first microphone; forming a local wireless connection between the first user device and a second user device that has a second independent network connection with the remote computer system, wherein the second user device has a second microphone; selecting, from among a group of user devices that includes the first user device and the second user device, the second user device as a leader device for the network conferencing session; during the network conferencing session, directing, using the local wireless connection, a first audio input received by the first microphone of the first user device to the second user device as the leader device that combines the first audio input with a second audio input received by the second microphone of the second user device, the combining producing combined audio forwarded by the second user device to the remote computer system while the first user device maintains the first independent network connection with the remote computer system: and in response to an event in which the leader device leaves the network conferencing session, selecting the first user device as a new leader device from a remainder of the group of user devices, the new leader device utilizing the first independent network connection maintained by the first user device to the remote computer system to perform functions of the new leader device, the selecting of the first user device as the new leader device based on relative available battery power of the user devices of the remainder of the group of user devices.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-2, 4-6, 8-9, 11-18, and 20 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mizumoto et al (US 20180075395), Abstract - A conversation member optimization apparatus includes: a conversation analyzing unit configured to recognize sound signals in a plurality of conferences held in the past for each conference and analyze conversations in the conferences for each conference; an estimating unit configured to estimate feature quantities in combinations of the members who participate in the conferences to be held on the basis of results analyzed by the conversation analyzing unit and in accordance with a member selecting instruction used to select members who participate in conferences to be held; and a member selecting unit configured to select the members on the basis of the results estimated by the estimating unit. 
DeLuca (US 20200412561), Abstract - A method, computer system, and computer program product for web conference replay association are provided. The embodiment may include recording a web meeting utilizing web conference software. The embodiment may also include parsing meeting invitation information associated with the recorded web meeting. The embodiment may further include extracting meeting-related information associated with the recorded meeting. The embodiment may also include updating meeting replay information based on the extracted meeting-related information by modifying an original meeting invitation. The embodiment may further include sending an update notification to a required participant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/NINOS DONABED/Primary Examiner, Art Unit 2444